DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Application Transfer
The application has been transferred to Primary Patent Examiner Bratislav Stankovic in Art Unit 1663. Any inconvenience to Applicants is regretted. 

Claims
The amendments submitted on December 7, 2021 have been entered. 
Claims 1-3, 7, 9, 12-13, and 27-28 are examined in this Office action.

Claim Rejections - 35 USC § 112
Written Description
Claims 1-3, 7, 9, 12, 13, and 27-28 remain rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 3-6 of the Office action mailed 09/07/2021. 
Capsicum annuum plant comprising an introgressed allele on chromosome 9 that confers increased resistance to root knot nematodes (RKNs) compared to a plant not comprising said allele, wherein said plant is a non-jalapeno variety, wherein said introgressed allele is located between Marker_7 (SEQ ID NO:6) and Marker_8 (SEQ ID NO:11) on chromosome 9, and wherein a sample of seed comprising said allele is deposited under ATCC Accession Number PTA-13408; wherein said introgressed allele is flanked in the genome of said plant by position 250,338,645 bp and position 250,504,749 bp on chromosome 9 on the physical map of CM334 vl.55; wherein said introgressed allele comprises the resistance haplotype of HJA-114-1011; or wherein said introgressed allele was introgressed from PX11435810, a sample of the seed of which has been deposited under ATCC Accession No. PTA-13408; to a plant part of the Capsicum annuum plant; and to a Capsicum annuum plant obtainable by crossing this Capsicum annuum plant with itself or a second Capsicum annuum plant of a different genotype, and selecting a progeny plant comprising said introgressed allele.  
	A written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
	Applicants describe the identification of a RKN resistance source, a jalapeno pepper inbred line HJA-114-1011 (Example 1, page 19, paragraph 0075).
	Applicants describe the genotyping of resistant plants (Example 2, page 19, paragraph 0076).
	Applicants describe QTL mapping (Example 3, bridging pages 19-21, paragraphs 0077-0079, Table 1). Specifically, Table 1 on page 21 describes the five identified markers associated with the resistance locus of HJA-114-1011, as well as the corresponding alleles; see Table 1 reproduced below. 

    PNG
    media_image1.png
    280
    603
    media_image1.png
    Greyscale


	With the exception of Marker_9 (SEQ ID NO:16), The Applicants fail to describe any other allele(s) in the instantly claimed 166,104-bp-long region, located between Marker_7 (SEQ ID NO:6) and Marker_8 (SEQ ID NO:11), which are specifically associated with the instantly claimed phenotype of resistance to RKN. Referring to structure vs. function, the instant claims are drawn to an unspecified Capsicum annuum plant comprising a structurally undefined allele (or haplotype; see claim 9) that confers resistance to root knot nematodes (RKN). This allele is not described by any specific structure or haplotype and the claims have been amended to broadly contemplate the seed comprising seed allele as being deposited under ATCC Accession Number PTA-13408. As such, a skilled artisan would appreciate that the claims are directed to a vast and highly variable genus in terms of genotypic and phenotypic variability. 
In contrast, Applicants only disclose the production of one plant having at least some of the RKN resistance contemplated by the claims. This plant designated PX11435810, was produced by a cross between HJA-114-1096 (nematode sensitive) and HJA-114-1011 (nematode resistant). It is worth noting that both of these plant appear to be jalapeno varieties. As such, it does appear that Applicant has produced any non-jalapeno backgrounds comprising the introgressed allele. The one source described in the Specification is not representative of the virtually unlimited number of possible genetic sources encompassed by the claims. Moreover, a skilled artisan would appreciate that the markers contemplated by the claims would not be 
The issues raised above are relevant because the prior art teaches that the genetic background affects the efficiency of the pepper nematode resistance genes. For example,   Barbary et al., 2014, The plant genetic background affects the efficiency of the pepper major nematode resistance genes Me1 and Me3, Theor. Appl. Genet. 127: 499-507, teach that the RKN resistance genes Me1 and Me3 are strongly affected by the plant genetic background. See Abstract. Barbary et al. observed that plants with Me3 or Me1 in a susceptible genetic background were more easily attacked by RKN than in a partially resistant one. See Discussion Section, paragraph bridging pages 503-504.
In the absence of a representative number of species, the Specification must at least describe the structural features that are required for the claimed function. See Eli Lilly. However, given that the allele within the introgressed region is undefined, the claims rely on the use of markers to define the genetic fragment comprising the allele. As described above, the claims omit any specific combination of marker calls and broadly encompass any resistance haplotype (without specifying any markers or alleles). The markers described by Applicants only seem to describe the location of the allele within Applicants’ mapping population or deposited seed. It is unclear which allele should be carried over to other genetic backgrounds or be predictive of the RKN resistance. Moreover, the haplotype of HJA-114-1011 (e.g. the specific combination of polymorphisms) does not appear to be adequately described in the Specification. 
Capsicum annuum. The claims are drawn to any genetic marker of any type and sequence (and comprising any allele), vs. the exemplified markers and alleles listed in the Specification. This leads to a situation where the instantly claimed unspecified genetic markers would not possess the necessary structural features needed to accomplish the claimed phenotype. The Specification makes clear that the specific single nucleotide polymorphisms comprised within the marker alleles lend to the phenotype, thus it is necessary to claim the polymorphisms as such (i.e., specific favorable, RKN-resistance- associated markers and marker alleles). 
	Given Applicants have provided very vague description of the method steps or structures that would link a myriad of unspecified genetic markers that are genetically linked to rh1g, Rhg4, and rhg1d by 20 cM (or less, as recited in the dependent claims), and that are also determinants of SCN resistance, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/ sites/default/files/web/menu/ written.pdf. 

	Response to Applicants’ arguments:
The Applicants’ arguments in the response submitted on December 7, 2021 have been carefully considered but they were not found to be persuasive. The Applicants contend that claim 1 has been amended to recite a deposited source for the recited RKN resistance allele (Remarks, page 9, first paragraph). Referring to Example 4, Applicants argue that the disclosed markers Id.).   
	The Examiner disagrees. As described above, and in contrast to Applicants’ arguments, the claims are not limited to specific markers and to specific marker alleles that confer the claimed phenotype. Instead, the claims encompass a 166,104 bp long chromosomal region, and a vast number of some unspecified allele(s) that are associated with RKN tolerance phenotype in Capsicum annuum. These claims are thus “reach through” claims in which the Applicants have described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
	Further in contrast to Applicants’ arguments, whether or not one of ordinary skill in the art could use the sample of seed deposited under ATCC Accession Number PTA-13408 to identify the unspecified recited allele, is immaterial to whether the description requirement is met. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. ”AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).


Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Claims 1-3, 7, 9, 12, 13, and 27-28 remain rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103(a), over BARBARY (Barbary et al., 2014, The plant genetic background affects the efficiency of the pepper major nematode resistance genes Me1 and Me3, Theor. Appl. Genet. 127: 499-507) taken with the evidence of (or in view of) CELIK (Celik et al., 2016, Physical mapping of NBS-coding resistance genes to the Me-gene cluster on chromosome P9 reveals markers tightly linked to the N gene for root-knot nematode resistance in pepper, Mol. Breeding 36: 137, pp 1-7) and publicly available information obtained from the website MIgardener.com1. Due to Applicants’ amendments of the claims, the rejection is modified from the rejection set forth on pages 6-9 in the Office action mailed 09/07/2021.
The claims are drawn to a Capsicum annuum plant comprising an introgressed allele on chromosome 9 that confers increased resistance to root knot nematodes compared to a plant not comprising said allele, wherein said plant is a non-jalapeno variety, wherein said introgressed allele is located between Marker_7 (SEQ ID NO:6) and Marker_8 (SEQ ID NO:11) on chromosome 9, and wherein a sample of seed comprising said allele is deposited under ATCC Accession Number PTA-13408; wherein said introgressed allele is flanked in the genome of said plant by position 250,338,645 bp and position 250,504,749 bp on chromosome 9 on the physical map of CM334 vl.55; wherein said introgressed allele comprises the resistance haplotype of HJA-114-1011; or wherein said introgressed allele was introgressed from PX11435810, a sample of the seed of which has been deposited under ATCC Accession No. PTA-13408; to a plant part of the Capsicum annuum plant; and to a Capsicum annuum plant obtainable by crossing this Capsicum annuum plant with itself or a second Capsicum annuum plant of a different genotype, and selecting a progeny plant comprising said introgressed allele.  
BARBARY teaches introgressing the RKN resistance gene Me1 into a pepper variety designated Yolo Wonder. See Abstract and page 503, right-hand col., last paragraph. Yolo Wonder is a commercially available bell pepper (i.e. non-jalapeno) variety that has a blocky fruit type. Product information from ‘MIgardener’ was appended to the previous Office Action as support for this statement. Note that this information is not being relied upon as prior art. It is 
BARBARY further teaches that Me1 is located on chromosome 9, and the introgressed Me1 taught by BARBARY appears to fall within the genomic region contemplated by the instant claims. To support this position, reference is made to the CELIK reference. Please note that Table 1 of the instant application and Figure 2 from CELIK also appear below for clarity. When comparing the two sets of data, instant HJA-114-1011 falls within the locus comprising the Me1 allele, described by the prior art. It follows that this region would be flanked by the markers contemplated by the instantly claimed region. Again, it should be noted that the markers as currently claimed only describe the general location of the unspecified introgressed allele and are not specifically linked to -or predictive of - the RKN resistance or the HJA-114-1011 haplotype. 
See below Table 1 from the instant application. Note that instantly claimed region, located between Marker_7 (SEQ ID NO:6) and Marker_8 (SEQ ID NO:11) is between physical positions 250,504,749 and 250,338,645 bp.  


    PNG
    media_image1.png
    280
    603
    media_image1.png
    Greyscale


See below Figure 2 from CELIK. Note the physical map of the Me-genes cluster, with physical positions which precisely read on the instantly claimed region, located between physical positions 250,504,749 bp and 250,338,645 bp on chromosome 9.  

    PNG
    media_image2.png
    431
    524
    media_image2.png
    Greyscale


	Accordingly, BARBARY anticipated the claimed invention. 
Alternatively, if the Me1 disclosed by the prior art should be outside of the genomic location broadly contemplated by the claims, then it would have been obvious to develop publicly available markers for this specific region. One of ordinary skill in the art would have been motivated to do so because CELIK teaches that multiple loci comprising RKN resistance genes are clustered within this region. 
Specifically, CELIK relevels a resistance gene hotspots in the Me-gene cluster on pepper P9 based on physical mapping. CELIK narrows the interval of this cluster to 4.07 Mb in total. Lastly, CELIK notes that within this cluster, a 2.12-Mb region was rich in potential resistance See Fig. 2 on page 137 and page 136, right column, last full paragraph. As such, the prior art provides clear guidance to a very narrow genomic region comprising RKN resistance gene(s) and allele(s) on chromosome 9. 
Instant claim 2 merely recites a plurality of well-known and obvious pepper varieties. 
Instant claim 3 merely recites several possible physical properties (or alternatively RKN species), which are an obvious design choice known in the art.  
Instant claim 28 merely recites detecting an unspecified genetic marker.  
Bioinformatic analysis, in silico, cDNA, and genomic library screening, DNA isolation and identification, recombinant DNA technology, genetic marker and allele detection, plant crossing and selection, marker assisted breeding, and RKN resistance assays (of different RKN races) in pepper are techniques that were routine in the art at the time of filing, as taught by the cited references and the state of the art in general. 

	Response to Applicants’ arguments:
The Applicants’ arguments in the response submitted on December 7, 2021 have been carefully considered but they were not found to be persuasive. The Applicants contend that the claims have been amended (Remarks, page 10, first paragraph), and they argue that BARBARY “only teaches that a number of RKN genes localize to chromosome 9 in pepper” (Id., last paragraph). Applicants argue that CELIK does not teach the specific resistance profiles for known RKN genes in pepper (Id., page 11, first paragraph).
	The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. Initially, it is noted that the amended claims do not require any specific allele associated with RKN resistance. They only broadly require a 
	In contrast to Applicants’ arguments, the NGUYEN reference is precisely directed to markers and alleles associated with pepper RKN, and methods of their use. As described above, BARBARY (and  CELIK) teach(es) the instantly claimed chromosomal region (markers, alleles). Furthermore, the instant claims do not require resistance to any particular RKN species2, thus Applicants’ arguments with respect to particular RKN species or specific resistance profiles for known RKN genes are irrelevant. 
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to use and/or to modify the compositions and methods previously taught by BARBARY and CELIK, for the purpose of creating a population of pepper plants with increased RKN resistance. The answer to this question is obviously yes. It is in this context that BARBARY and CELIK precisely teach, suggests, and provides motivation for the instantly claimed compositions and methods, as described above. 
	Applicants are reminded that obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the reference itself or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the 
Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 
Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://migardener.com/collections/peppers, accessed March 9, 2022.
        2 Even claim 3 recites the RKN species only in the alternative.